Citation Nr: 1034991	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  10-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to September 26, 2006 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for a 
back disorder.

3.  Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for 
depression, to include as secondary to PTSD.

4.  Entitlement to service connection for depression, to include 
as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from June to October 1991.

This matter is on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
from November 2008 and September 2009.  

The Veteran testified before the undersigned Veterans Law Judge 
in June 2010.  A transcript of the hearing is of record.

It is noted that the record is not consistent as to the spelling 
of the Veteran's first name.  Specifically, while it has most 
typically been spelled "[redacted]," her DD-214 spells her first 
name as "[redacted]."  Nevertheless, based on the evidence, 
including the Veteran's own handwriting, the evidence indicates 
that her name was misspelled on the DD-214.  

During the pendency of these claims on appeal, the Veteran has 
claimed entitlement to service connection for an ear disorder and 
as hypertension.  As these issues have not yet been adjudicated, 
they are referred to the RO for further development and 
consideration.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Finally, the issue of whether new and material evidence has been 
submitted in order to reopen a claim for service connection for a 
back disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed a formal claim for service connection for 
depression on January 14, 2004, which included entitlement to 
service connection for PTSD; however, this aspect of the claim 
has not been subject to a final denial. 

2.  No document received prior to January 14, 2004, may be 
construed as a formal or informal claim of entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD.  

3.  The additional evidence received since the July 2004 RO 
decision is new and material, and raises a reasonable possibility 
of substantiating the claim for service connection for depression 
on a secondary basis.  

4.  The competent medical evidence demonstrates that the 
Veteran's depression is due to her service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 14, 2004, but 
no earlier, for the grant of service connection for PTSD, have 
been met.  38 U.S.C.A. §§ 5101(a), 5103(a), 5103A, 5107, 5110 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.114, 3.151, 
3.155, 3.400 (2009).

2.  New and material evidence having been submitted, the 
requirements to reopen a claim for entitlement to service 
connection for depression, to include as secondary to PTSD, have 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2009).

3.  Depression is proximately due to the Veteran's service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's PTSD claim arises from her disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records.  Moreover, she was provided 
with an opportunity to set forth her contentions before the 
undersigned Veteran's Law Judge in June 2010.  

The Board notes that, in Bryant v. Shinseki, --- Vet. App. ----, 
No. 08-4080 (Jul. 1, 2010), the United States Court of Appeals 
for Veterans Claims recently held that 38 C.F.R. 3.103(c)(2) 
(2009) requires that the Veterans Law Judge (VLJ) who chairs a 
hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  

Here, during the June 2010 hearing, the Veteran was specifically 
asked about how the onset of her psychiatric disability, her 
history of treatment, and when she initially filed her claim for 
service connection.  Moreover, neither the Veteran nor her 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claim and the 
Veteran, through her testimony, demonstrated that she had actual 
knowledge of the elements necessary to substantiate her claim for 
benefits.  As such, the Board finds that, consistent with Bryant, 
VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and that the Board can adjudicate the claim(s) based on the 
current record.

Finally, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regard to her claim for service connection for depression, , 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of this claim.  

Entitlement to an Earlier Effective Date for PTSD

Background

The Veteran is arguing that she is entitled to an effective date 
for service connection for her PTSD prior to September 29, 2006.  
Although this date was the date of her claim for this specific 
disorder, the procedural history of this case indicates that she 
filed a claim for entitlement to service connection for anxiety 
and depression that was received by the RO on January 14, 2004.  
The claim was denied in July 2004 on the basis that neither 
anxiety nor depression was shown during active duty service, or 
for many years thereafter.  After remanding this claim for 
further development in April 2005, the Board ultimately denied 
this claim in July 2007. 

However, in September 2006, during the course of the original 
appeal, the Veteran filed a claim for PTSD based on a sexual 
assault incident by one of her drill instructors that occurred 
while on active duty in 1991.  In its July 2007 decision, the 
Board noted that this new claim had been filed and was pending at 
the RO, but limited its consideration of the issue to entitlement 
to service connection for anxiety and depression only.  No 
decision was made on the PTSD claim at that time.  



Ultimately, although the Veteran's PTSD claim was originally 
denied by the RO in January 2007, it was remanded by the Board in 
July 2008 and granted by the RO in November 2008.  The effective 
date of her claim was September 29, 2006, the date her service 
connection claim for PTSD was received.  

Thus, the Veteran disagreement with this effective date rests 
primarily on the basis that her January 2004 claim for service 
connection for an acquired psychiatric disorder, to include 
depression, effectively encompassed a claim for PTSD and, since 
PTSD was not originally considered, the effective date should 
reach back to at least January 2004.  She also argues in the 
alternative that she is entitled to benefits from the time of the 
sexual assault in 1991.  

The Board notes that, during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) held 
that while a claimant may describe only one particular mental 
disorder in a service connection claim, the claim should not 
necessarily be limited to that disorder.  Rather, VA should 
consider the claim as a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim, the symptoms the claimant 
describes, and information the claimant submits or VA develops 
and obtains in connection with the claim.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  

In so holding, the Court reflected that a veteran, as a lay 
person, is generally not competent to self-diagnose of a 
psychiatric disorder.  Instead, a veteran can only attest to the 
symptoms he or she is experiencing, while it is competent medical 
experts who must form a diagnosis based on these symptoms in 
accordance with the Diagnostic Standards Manual (DSM-IV).  See 
38 C.F.R. § 4.125 (2009)  

Analysis

In general, the effective date for the grant of service 
connection based upon an original claim, a claim reopened after 
final disallowance, or a claim for increase is either the day 
following separation from active service or the date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise it will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2009).

In the case of claims submitted for disorders secondary to 
already service-connected disabilities, the assigned effective 
date does not relate back to the filing date of the antecedent 
disability.  Instead, the Court of Appeals for Veteran's Claims 
has held that direct and secondary service connection claims 
should be treated in the same manner.  Therefore, the effective 
date for a secondary service- connection claim is based solely on 
the date it is received by the VA.  See Ellington v. Nicholson, 
22 Vet. App. 141 (2007); Roper v. Nicholson, 20 Vet. App. 173, 
181 (2006).

For effective date purposes, a claim is a formal, or informal, 
written communication identifying and requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2009).  Any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris, may be 
considered an informal claim.  

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year after the date it was 
sent to the claimant, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155 (2009); 
Norris v. West, 12 Vet. App. 413, 421 (1999).  

Although the RO applied the date of her formal claim for PTSD 
(September 29, 2006) as the effective date, the Board concludes 
that, in view of the Court's holding in Clemons, the date of the 
formal claim should be the date of her original claim for 
depression on January 14, 2004.  

Specifically, when she initially filed her claim for benefits in 
2004, the Veteran described, to the best of her ability, her 
symptoms since service.  Although she did not mention a sexual 
assault specifically until September 2006, she has related 
throughout the entire procedural history her fear and animosity 
toward her drill instructors while in training.  Her original 
January 2004 claim even described her active service as being 
traumatic.  There is also sufficient evidence showing that the 
Veteran's complaints of depression, anxiety, and PTSD are 
intimately intertwined in the same psychiatric entity.  Given 
that the Veteran is not competent to self-diagnose PTSD, let 
alone understanding the nuances of how her symptoms depression 
and anxiety could be related to an in-service traumatic event, 
and given VA's obligation to develop claims to their widest 
breadth and in a manner most sympathetic to the Veteran, it would 
have been most appropriate to incorporate a claim for PTSD with 
her January 2004 claim.   Indeed, in Brokowski v. Shinseki, 23 
Vet. App. 79 (2009), the Court held that a claimant's 
identification of the benefit sought does not require any 
technical precision.

Moreover, to the extent that it denied the Veteran's original 
claim for service connection for depression in July 2007, the 
Board specifically noted in that decision that it was not 
considering entitlement to service connection for PTSD, but for 
anxiety and depression only.  Thus, despite the Board's July 2007 
decision, a claim for PTSD was not final at that time.  Cf. Sears 
v. Principi, 16 Vet. App. 244, 248 (2002).  Therefore, in view of 
the above, the Board determines that the date of her formal claim 
is January 14, 2004.   Further, as the claim essentially remained 
pending from that time, the effective date of the grant of 
service connection for PTSD should be January 14, 2004.  See 
Ingram v. Nicholson, 21 Vet. App. 232 (2007) (held that a 
reasonably raised claim remains pending until there is either 
recognition of the substance of the claim in an RO decision from 
which a claimant could deduce that the claim was adjudicated or 
an explicit adjudication of a subsequent claim for the same 
disability).

The date of the claim having been established, the Board must 
review the evidence submitted by the Veteran in the year 
preceding January 14, 2004, in order to consider whether there 
was an intent to file a claim for benefits.  However, the record 
indicates that there was no indicated intent to file a claim for 
PTSD within a year of January 14, 2004.  

Specifically, while the evidence includes a July 2003 statement 
from Arlington County Department of Human Services indicating a 
diagnosis of depression, the evidence does not indicate that it 
was received by the RO until the date of her formal claim.  
Moreover, there was also no informal correspondence with the RO 
during this time.  Therefore, the evidence does not indicate an 
intent to file a claim within the one year period prior to the 
date of the formal claim.

Finally, although the Veteran also contends that she should be 
entitled to an effective date of the time of the sexual assault 
incident in 1991, the Board points out that the Court of Appeals 
for Veterans Claims has repeatedly held that "the effective date 
of an award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, but 
on the date that the application upon which service connection 
was eventually awarded was filed with VA."  Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  In this case, no claim was filed 
prior to 2004.  Therefore, an earlier effective date cannot be 
granted on this basis.  

In conclusion, when affording the Veteran the benefit of every 
reasonable doubt, and in light of the holding by the Court of 
Appeals for Veteran's Claims in Clemons, the Board determines 
that the Veteran's January 14, 2004 claim should have encompassed 
a claim for PTSD and, since that aspect of her claim has not 
previously been subject to a final denial, it constitutes the 
effective date of her claim.  However, the evidence does not 
indicate that an effective date prior to January 14, 2004 is 
warranted.  

New and Material Evidence to Reopen Previously Denied Claims

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  If it finds that the submitted evidence is new and 
material, VA may then proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. West, 
12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates 
the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this case, the claim for entitlement to service connection for 
depression should be reopened.  Specifically, while the evidence 
submitted since the last final denial of this claim does not 
relate the Veteran's depression and anxiety to active duty, new 
and material evidence has been submitted that relates her 
service-connected PTSD to her claims of depression.  


Specifically, since the last final denial of this claim in July 
2007, the Veteran has undergone routine VA psychiatric treatment 
from April 2007 to November 2008 that consistently diagnosed her 
with depression disorder, panic disorder and anxiety, as well as 
PTSD.  Moreover, at a September 2008 VA examination, her 
depression was observed by the examiner as a symptom of her PTSD.  

Therefore, given that the Veteran has been service-connected for 
PTSD, to include symptoms of depression, and given that this 
evidence is material to an unestablished fact necessary to 
substantiate the claim on a secondary basis, the application to 
reopen the claim is granted.  

Entitlement to Service Connection for Depression

	Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
	
	Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent evidence of 
a nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.
	
	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 
	
	When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).
	
	In this case, the Board concludes that service connection for 
depression should be granted as secondary to the Veteran's 
service-connected PTSD.  Specifically, she has been treated for 
symptoms of depression since at least May 1999, when she began 
being treated at the Arlington Medical Health Center with 
complaints of tearfulness, jittery nerves and hallucinations.  
Since that treatment began, she has routinely been treated for 
symptoms related to depression or other psychiatric disorders 
such as schizophrenia or panic disorder.  
	
	While the evidence does not indicate that the Veteran's 
depressive disorder had its onset in active duty, the evidence 
does indicate that her depression has been a result of her PTSD, 
or it has at least been aggravated by PTSD.  Specifically, at her 
September 2008 VA examination, the examiner noted the Veteran's 
symptoms of depression and anxiety in anticipation of the 
examination, based on her past sexual assault.  She has also 
exhibited depression related symptoms such as isolation and 
difficulty maintaining consistent employment.  
	
	
	
	
	Therefore, in light of the above evidence, and despite the fact 
that a separate compensable evaluation would not be for 
assignment because the symptoms of depression and PTSD are both 
rated under the same schedule, the Board finds that the competent 
evidence shows that the Veteran's claimed depression is related 
to her service-connected PTSD.  As such, service connection for 
this disability is warranted.  See 38 C.F.R. § 3.310 (2009).


ORDER

An effective date of January 14, 2004, but no earlier, for 
service connection for PTSD is granted.  

New and material evidence having been submitted, the application 
to reopen a claim for entitlement to service connection for a 
depression, to include as secondary to PTSD, is granted.  

Service connection for depression, to include as secondary to 
PTSD, is granted.


REMAND

With regard to her claim for entitlement to service connection 
for a back disorder, the Veteran stated at her hearing before the 
Board in June 2010, that she received treatment for her back from 
the DeWitt Army Community Hospital in the year following active 
duty.  In accordance with the Board's April 2005 remand, the RO 
sent a records request specifically to this location in August 
2006 seeking any treatment from February to June 1992.  A reply 
to this request in November 2006 indicated that no records were 
available.  

However, the Veteran has argued that, since the records request 
used her married name rather than her maiden name (which she used 
in 1991-1992), her records would not have appeared in a search 
for any records.  The Board also additionally points out that, 
while this treatment was at military hospital, it was not 
associated with her active duty service, but under the 
sponsorship of her father, who was an employee for the Department 
of the Army.  Based on the information requested by the 
hospital's November 2006 letter, it appears that the sponsor's 
social security number may also be necessary to locate of his or 
her dependents.  Therefore, this information should be acquired 
as well.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Acquire all of the Veteran's active duty 
treatment records that may be available from 
the DeWitt Army Community Hospital at Fort 
Belvoir, Virginia, and in particular for the 
year 1992.  This request must include both 
the Veteran's original and current last 
names.  

Additionally, in conjunction with this claim, 
the Veteran should be asked to provide any of 
her father's personal identification 
information necessary for the medical center 
to conduct a search for treatment records in 
her capacity as a dependent.  

All requests and all responses, including 
negative responses, must be documented in the 
claims file.  If any records cannot be 
obtained after reasonable efforts have been 
expended, the Veteran should be notified and 
allowed an opportunity to provide such 
records, in accordance with 38 C.F.R. § 
3.159(c)&(e).

2.  After completing the above development, 
and any other development as may be indicated 
by any response received as a consequence of 
the actions taken in the preceding paragraph, 
the Veteran's claim should be readjudicated.  
If the claim remains denied, the Veteran and 
her representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome 
of this case.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


